SUPPLEMENTAL MEMORANDUM ***
Rosa Rendon-Ruiz appeals her conviction for importing and possessing with intent to distribute 63.9 pounds of marijuana in violation of 21 U.S.C. §§ 841(a)(1), 952 and 960. We affirm.
On July 25, 2001, we vacated submission of Rendon-Ruiz’s claims under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. *9682348, 147 L.Ed.2d 435 (2000). On that same date, we decided Rendon-Ruiz’s other claims.
Rendon-Ruiz’s argument that 21 U.S.C. §§ 841 and 960 are unconstitutional under Apprendi is foreclosed by United States v. Buckland, 289 F.3d 558, 563-68 (9th Cir.2002) (en banc) and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.